                       UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION


CYNTHIA M. CLARKE,                  )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                 Case No.: 5:20-cv-186
                                    )
                                    )
CONSTRUCTION ATTACHMENTS, )
INC.,                               )
                                    )
      Defendant.                    )
____________________________________/


            PLAINTIFF’S COMPLAINT WITH DEMAND FOR JURY TRIAL
       COMES NOW Plaintiff, Cynthia M. Clarke (“Plaintiff” or “Clarke”), and files her

Complaint against Defendant, Construction Attachments, Inc. (“Defendant” or “Construction

Attachments”), and in support states the following:

                                  NATURE OF THE CLAIMS

       1.      This is an action for monetary damages pursuant to the Family and Medical Leave

Act of 1996, 29 U.S.C. §§ 2601 et seq. (“FMLA”), and Title I of the Americans with Disabilities

Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq. (“ADA”).

       2.      This action is to redress Defendant’s unlawful employment practices against

Plaintiff including Defendant’s interference with Plaintiff’s lawful exercise of her rights under the

FMLA and unlawful discrimination and harassment against Plaintiff due to her disability leading

to her unlawful termination.




                                                 1

      Case 5:20-cv-00186-KDB-DSC Document 1 Filed 11/20/20 Page 1 of 10
                                   JURISDICTION AND VENUE

        3.      This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and

1343, as this action involves federal questions regarding deprivation of Plaintiff’s civil rights under

the FMLA and ADA.

        4.      Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because a

substantial part of the events or omissions giving rise to this action occurred in this District.

                                            THE PARTIES

        5.      Plaintiff, Clarke, is a citizen of the United States, and is and was at all times

material, a resident of the state of North Carolina.

        6.      Defendant, Construction Attachments, is a domestic for-profit corporation with its

headquarters in Lenoir, North Carolina.

        7.      Defendant does business and Plaintiff worked for Defendant in this District.

        8.      Defendant is an employer as defined by the all laws under which this action is

brought and employs the requisite number of employees. 1

                                PROCEDURAL REQUIREMENTS

        9.      Plaintiff has complied with all statutory prerequisites to filing this action.

        10.     On March 19, 2020, Plaintiff filed a claim with the Equal Employment Opportunity

Commission (“EEOC”) against Defendant satisfying the requirements of 42 U.S.C. § 2000e-5(b)

and (e) based on disability and retaliation.

        11.     Plaintiff’s EEOC charge was filed within one hundred eighty days after the alleged

unlawful employment practices occurred.


1
 Defendant’s LinkedIn page reports it employs 51-200 employees.
See https://www.linkedin.com/company/construction-attachments-inc-
See also Text communications with Crystal Davis, Human Resources provides Defendant employed 50 or more
employees. Attached as Exhibit A.

                                                     2

       Case 5:20-cv-00186-KDB-DSC Document 1 Filed 11/20/20 Page 2 of 10
         12.   On September 23, 2020 the EEOC issued Plaintiff a Dismissal and Notice of Rights.

         13.   This complaint was filed within ninety days of the EEOC’s issuance of the

Dismissal and Notice of Rights.

                                  FACTUAL ALLEGATIONS

         14.   Plaintiff was employed by defendant in a full-time capacity between December

2005 and October 2014, and then again from June 1, 2015 until her termination on January 3, 2020.

         15.   At the time of her termination Plaintiff held the position of Sales Manager, although

her responsibilities often included tasks outside of her job description.

         16.   On December 18, 2019, Plaintiff was injured in a car accident while traveling for

work and notified Amanda Corrihe, CEO.

         17.   The following day Plaintiff informed Jennifer Crump, Human Resources

Representative, that she had been in a car accident.

         18.   The following day, Plaintiff began experiencing neck pain from the accident, and

she sent Ms. Crump a text message advising the same.

         19.   Shortly thereafter, Plaintiff began to experience severe headaches and neck pain.

         20.   Plaintiff made several attempts to seek medical care and was finally seen by a

doctor at Robbins Urgent Care on or about December 30, 2019.

         21.   Plaintiff’s doctor diagnosed her with bone spurs on her neck and ordered that she

take a short medical leave.

         22.   Plaintiff’s doctor faxed a note to Ms. Crump explaining her diagnosis and

requesting an accommodation in the form of a brief medical leave until January 2, 2020. Ms.

Crump emailed Plaintiff confirmation that she received the doctor’s note and request for a medical

leave.



                                                  3

         Case 5:20-cv-00186-KDB-DSC Document 1 Filed 11/20/20 Page 3 of 10
       23.     Plaintiff is a disabled female.

       24.     At all times relevant to this action, Plaintiff was a qualified individual with a

disability within the meaning of the ADA. Plaintiff has an actual disability, has a record of being

disabled, and/or is perceived as being disabled by Defendant.

       25.     Plaintiff’s disability impacts her major life activities including but not limited to

manual tasks, sleeping, lifting, concentrating, driving, sitting, and working.

       26.     To interfere with and discourage Plaintiff from utilizing FMLA leave Defendant

informed Plaintiff that she could not take protected leave under the FMLA.

       27.     Plaintiff is a covered “employee” as defined by the FMLA because she worked for

Defendant for more than 12 months preceding the leave, had more than 1,250 hours of service

during the 12 months preceding the leave, and worked at a location where the employer has at least

50 employees within 75 miles.

       28.     At all times relevant to the case, Defendant is and was a covered “employer” under

the FMLA because it has more than 50 employees employed at Plaintiff’s work location in 20 or

more workweeks in the calendar year preceding the leave.

       29.     Defendant interfered with Plaintiff’s rights under the FMLA.

       30.     On the morning of January 3, 2020, Plaintiff’s symptoms had not improved, and

she emailed Ms. Corriher and Ms. Crump before her shift that she would be unable to work.

Plaintiff requested a reasonable accommodation of a short extension to her medical leave.

       31.     A few hours later, Plaintiff realized that she was locked out of her email and she

contact Ms. Corriher and Ms. Crump about the issue.

       32.     Shortly thereafter, Ms. Currier emailed Plaintiff a letter of termination.




                                                 4

      Case 5:20-cv-00186-KDB-DSC Document 1 Filed 11/20/20 Page 4 of 10
       33.     Defendant terminated Plaintiff due to her disability, in retaliation for her request

for accommodations as well as her request for FMLA leave.

       34.     Defendant failed to engage Plaintiff in the interactive process as is required by the

law and had no further communications with Plaintiff about FMLA leave.

       35.     Plaintiff has been damaged by Defendant’s illegal conduct.

       36.     Plaintiff has had to retain the services of the undersigned counsel and has agreed to

pay said counsel reasonable attorneys’ fees.

                                            Count I:
                             Interference in Violation of the FMLA

       37.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-36 above.

       38.     Under the FMLA, an “eligible employee" is entitled to take up to twelve weeks of

unpaid leave in any twelve-month period for qualifying medical or family reasons. 29 U.S.C. §

2612(a)(1) (2013).

       39.     An “eligible employee” is one “who has been employed for at least 12 months by

the employer with respect to whom leave is requested...for at least 1,250 hours of service with such

employer during the previous 12-month period, [and] is employed at a worksite where 50 or more

employees are employed by the employer within 75 miles of that worksite.” 29 U.S.C. §

2611(2)(A); 29 C.F.R. § 825.110(a) (brackets added).

       40.     Plaintiff is thus, an “eligible employee” for FMLA purposes.

       41.     Employers must comply with the FMLA’s notice requirements. These requirements

include the employer’s obligation to “notify the employee of the employee’s eligibility to take

FMLA leave within five business days” after the “employee requests FMLA leave, or when the

employer acquires knowledge that an employee’s leave may be for an FMLA-qualifying reason.”

                                                  5

      Case 5:20-cv-00186-KDB-DSC Document 1 Filed 11/20/20 Page 5 of 10
29 C.F.R. § 825.300(b). The eligibility notice must “state whether the employee is eligible for

FMLA leave.”

       42.     Each time the eligibility notice is provided, the employer must also provide written

notice to the employee “detailing the specific expectations and obligations of the employee and

explaining     any    consequences       of    a       failure   to   meet     these    obligations.

The notice must include a statement that the “leave may be designated and counted against the

employee’s annual FMLA leave entitlement if qualifying; ...[a]ny requirements for the employee

to furnish certification of a serious health condition...; [t]he employee's right to substitute paid

leave, [and] whether the employer will require the substitution of paid leave, the conditions related

to any substitution, and the employee's entitlement to take unpaid FMLA leave if the employee

does not meet the conditions for paid leave;...[and] [t]he employee's rights to maintenance of

benefits during the FMLA leave and restoration to the same or an equivalent job upon return from

FMLA leave." 29 C.F.R. § 825.300(b)-(c).

       43.      The employer is also required to provide a designation notice to an employee. “The

employer is responsible in all circumstances for designating leave as FMLA-qualifying, and for

giving notice of the designation to the employee...[W]hen the employer has enough information

to determine whether the leave is being taken for a FMLA-qualifying reason (e.g., after receiving

a certification), the employer must notify the employee whether the leave will be designated and

will be counted as FMLA leave within five business days absent extenuating circumstances.”

       44.     “If the employer determines that the leave will not be designated as FMLA-

qualifying (e.g., if the leave is not for a reason covered by FMLA...), the employer must notify the

employee of that determination. If the employer requires paid leave to be substituted for unpaid

FMLA leave, or that paid leave taken under an existing leave plan be counted as FMLA leave, the



                                                   6

      Case 5:20-cv-00186-KDB-DSC Document 1 Filed 11/20/20 Page 6 of 10
employer must inform the employee of this designation at the time of designating the FMLA

leave." 29 U.S.C. § 825.300(d).

        45.     “If there is a dispute between an employer and an employee as to whether leave

qualifies as FMLA leave, it should be resolved through discussions between the employee and the

employer. Such discussions and the decision must be documented. If an employer does not

designate leave as required by § 825.300, the employer may retroactively designate leave as FMLA

leave with appropriate notice to the employee as required by § 825.300 provided that the

employer's failure to timely designate leave does not cause harm or injury to the employee. In all

cases where leave would qualify for FMLA protections, an employer and an employee can

mutually agree that leave be retroactively designated as FMLA leave." 29 C.F.R. § 825.301(c) -

(d).

        46.     Defendant failed to provide Plaintiff with the proper notices.

        47.     Plaintiff exercised, or attempted to exercise, her rights under the FMLA.

        48.     Defendant interfered with Plaintiff’s lawful exercise of her FMLA rights.

        49.     Defendant’s actions were willful, knowing, and voluntary, and otherwise done with

malice and/or reckless indifference for Plaintiff’s rights.

        50.     Plaintiff was injured due to Defendant’s willful violations of the FMLA, to which

she is entitled to legal relief.


                                             Count II:
                         Disability Discrimination in Violation of the ADA

        51.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-36 above.

        52.     At all times relevant to this action, Plaintiff was a qualified individual with a

disability within the meaning of the ADA.

                                                   7

       Case 5:20-cv-00186-KDB-DSC Document 1 Filed 11/20/20 Page 7 of 10
       53.     Plaintiff has an actual disability, has a record of being disabled, and/or is perceived

as being disabled by Defendant.

       54.     Defendant is prohibited under the ADA from discriminating against Plaintiff

because of Plaintiff’s disability with regard to discharge, employee compensation, and other terms,

conditions, and privileges of employment.

       55.     Defendant violated the ADA by unlawfully terminating and discriminating against

Plaintiff based on her disability.

       56.     Defendant intentionally discriminated against Plaintiff on the basis of her disability.

       57.     As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of the ADA, Plaintiff has suffered and continues to suffer, lost wages, lost

benefits, as well as severe mental anguish and emotional distress for which Plaintiff is entitled to

an award of monetary damages and other relief.

       58.     Defendant’s unlawful conduct in violation of the ADA is outrageous and malicious,

intended to injure Plaintiff, and has been done with conscious disregard of Plaintiff’s civil rights,

entitling Plaintiff to an award of exemplary and/or punitive damages.

                                        Count III:
                       Failure to Accommodate in Violation of the ADA

       59.      Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-36 above.

       60.     At all times relevant to this action, Plaintiff was a qualified individual with a

disability within the meaning of the ADA. Plaintiff has an actual disability, has a record of being

disabled, and/or is perceived as being disabled by Defendant.

       61.     Defendant was aware of Plaintiff’s disability.

       62.     Defendant failed to accommodate Plaintiff’s disability.

                                                  8

       Case 5:20-cv-00186-KDB-DSC Document 1 Filed 11/20/20 Page 8 of 10
        63.     Defendant’s discriminatory conduct, in violation of the ADA, has caused Plaintiff

to suffer a loss of pay, benefits, and prestige.

        64.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

entitling her to compensatory damages.

        65.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to the Plaintiff’s federally protected rights, thereby entitling her to punitive damages


                                             Count IV:
                                Retaliation in Violation of the ADA

        66.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-36 above.

        67.     Defendant retaliated against Plaintiff for engaging in protected activity when

Plaintiff requested reasonable accommodations under the ADA by terminating her employment.

        68.     Defendant’s conduct violates the ADA.

        69.     Defendant’s discriminatory conduct in violation of the ADA has caused Plaintiff to

suffer loss of pay, benefits, and prestige.

        70.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress

entitling her to compensatory damages.

        71.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to the Plaintiff’s federally protected rights, thereby entitling her to punitive damages.


                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, requests this Honorable Court:


        a)      Enter judgment requiring Defendant to pay back wages and back benefits found to

be due and owing at the time of trial, front-pay, compensatory damages, including emotional

                                                   9

       Case 5:20-cv-00186-KDB-DSC Document 1 Filed 11/20/20 Page 9 of 10
distress damages, in an amount to be proved at trial, punitive damages, liquidated damages, and

prejudgment interest thereon;

       b)      Grant Plaintiff her costs and an award of reasonable attorneys’ fees (including

expert fees); and

       c)      Award any other and further relief as this Court deems just and proper.


                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all triable issues herein.


                                               Respectfully Submitted:
                                               /s/ Gary Martoccio
                                               Gary Martoccio
                                               North Carolina Bar # 54125
                                               Spielberger Law Group
                                               4890 W. Kennedy Blvd., Ste. 950
                                               Tampa, Florida 33606
                                               T: (800) 965-1570
                                               F: (866) 580-7499
                                               Gary.Martoccio@spielbergerlawgroup.com


                                               Counsel for Plaintiff




                                                  10

      Case 5:20-cv-00186-KDB-DSC Document 1 Filed 11/20/20 Page 10 of 10
